Dismiss and Opinion Filed October 6, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01188-CV
                                      No. 05-15-01189-CV

                         IN RE ANDREW LEE JACKSON, Relator

                 Original Proceeding from the Criminal District Court No. 5
                                   Dallas County, Texas
                     Trial Court Cause No. F-9104916-IL, F-9202256-IL

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                  Opinion by Justice Whitehill
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on his motion to appoint a forensic handwriting examiner. The Court has received a

clerk’s record that shows the trial court denied relator’s motion on September 21, 2015.

Accordingly, the petition for writ of mandamus is moot. See In re Kellogg Brown & Root, Inc.,

166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) ( “A case becomes moot if a controversy

ceases to exist between the parties at any stage of the legal proceedings.”); State Bar of Tex. v.

Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (orig. proceeding) (stating that for controversy to be

justiciable, there must be a real controversy between the parties that will be actually resolved by

the judicial relief sought); Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig.

proceeding) (court will not issue mandamus if it would be useless or unavailing).
      We dismiss the petition for want of jurisdiction.




151188F.P05
                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE




                                              –2–